Porter, J,
delivered the opinion of the court. This action is brought against the defendant as surety to José Seguro, who executed his promissory note in favor of the petitioner. The answer contains a general denial of the plaintiff’s allegations. There was judgment against the defendant in the court of the first instance, and he appealed.
*660East'n. District.
June 1825.
Morel for the plaintiff, Morse for the defendant.
The only question in the cause is whether the defendant is to be considered as endorser of negotiable paper, or as having put his name on the note out of the usual course of trade as surety for the maker.
The evidence shews the not e has never been endorsed by the payee, and that it was in his possession when the defendant put his name on it. The plaintiff on selling his property to the maker of the note, required the defendant should give his signature. This was done, but without any express declaration in what quality he gave it. Taking all the evidence together, we have not a doubt he signed to secure the payment of the note, and we think the parish court did not err in considering him as surety, and giving judgment against him as such. This case indeed cannot be distinguished from that of Cooley vs. Lawrence. 4 Martin, 639.
It is therefore ordered, adjudged and decreed that the judgment of the parish court be affirmed with costs.